— In a matrimonial action, defendant wife appeals, as limited by her brief, from so much of a judgment of divorce of the Supreme Court, Queens County (Derounian, J.), dated February 17, 1981, as dismissed her counterclaim to impose a constructive trust on the marital *657residence. Judgment affirmed insofar as appealed from, without costs or disbursements. The fourth conclusion of law is deleted. While we affirm the judgment insofar as appealed from, we believe it necessary to point out one error made by the trial court. The court’s fourth conclusion of law states “[t]hat there is no corroborating documentary evidence to satisfy the Statute of Frauds with respect to the impression of a constructive trust on the marital premises by the defendant”. Clearly this is a misstatement of law. The Statute of Frauds does not apply to a constructive trust because such a trust, by its very nature, does not require a writing (see Sharp v Kosmalski, 40 NY2d 119; Crane v Crane, 77 AD2d 858; Tomaino v Tomaina, 68 AD2d 267). Bracken, J. P., Niehoff, Rubin and Boyers, JJ., concur.